      Case 1:20-cv-01103-AWI-EPG Document 6 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHLOE PSALM JERI BORDEN,                          No. 1:20-cv-01103-AWI-EPG
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        PROCEED IN DISTRICT COURT WITHOUT
13           v.                                         PREPAYING FEES OR COSTS WITHOUT
                                                        PREJUDICE
14    ETHAN BARE, et al.,
                                                        (ECF No. 3)
15                       Defendants.
16

17          On August 8, 2020, Plaintiff Chloe Psalm Jeri Borden moved to proceed in forma

18   pauperis in this civil rights action. (ECF No. 3). Plaintiff has made the requisite showing under

19   28 U.S.C. § 1915(a). Accordingly, her application to proceed in forma pauperis is GRANTED.

20          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §

21   1915(e)(2), the Court must conduct an initial review of a pro se complaint filed in forma pauperis

22   to determine whether it is legally sufficient under the applicable pleading standards. The Court

23   must dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally

24   frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

25   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court

26   determines that the complaint fails to state a claim, leave to amend may be granted to the extent

27   that the deficiencies in the complaint can be cured by amendment.

28   \\\
                                                       1
     Case 1:20-cv-01103-AWI-EPG Document 6 Filed 08/12/20 Page 2 of 2

 1          The complaint will be screened in due course and Plaintiff will be served with the

 2   resulting order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     August 11, 2020                           /s/
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
